                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JARED ALAN MOORE,                  )
                               Petitioner,
                                   )
                                   )
     vs.                           )                   Civil Action No. 15-293
                                   )                   Magistrate Judge Maureen Kelly
JOHN E. WETZEL; THE ATTORNEY       )
GENERAL OF THE STATE OF            )
PENNSYLVANIA,                      )                   Re: ECF No. 52
                      Respondents. )

                                             ORDER


       Jared Alan Moore (“Petitioner”) had filed a Petition under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody (the “Petition”), seeking to attack his convictions for,

inter alia, First Degree Murder. ECF No. 2. After the case was stayed pending Petitioner’s

exhaustion of state court remedies, and after he accomplished the exhaustion, the case was re-

opened, and Petitioner filed an Amended Habeas Petition. ECF No. 22. Respondents filed a Motion

to Dismiss based on untimeliness. ECF No. 37. The Court ordered Petitioner to file a Response to

the Motion to Dismiss. ECF No. 39.

       Petitioner has now filed a Motion to Compel Respondents to Produce State Court Record

Pursuant to Habeas Rule 5(d) (the “Motion to Compel”). ECF No. 52. For the reasons that follow,

the Motion to Compel will be denied.

       In a previous order denying Petitioner’s requests for discovery, the Court instructed

Petitioner as follows:

                In light of this, we also note that despite Petitioner providing this Court with
       many exhibits in his many pleadings, to the extent that those exhibits relate to any
       Grounds for Relief which the state courts have adjudicated on the merits, this Court
       may not consider such exhibits or evidence until and unless, Petitioner shows where
       in the state court record such exhibits or evidence exists. Accordingly, if Petitioner
       cites to any exhibits attached to his pleadings, he must either show for each and every
       exhibit where in the state court record such exhibits appear or explain why the Court
       may consider such exhibits notwithstanding AEDPA’s restrictions as explained in
       Cullen v. Pinholster and its progeny. If Petitioner fails to do so, the Court cannot
       and will not consider such exhibits or evidence.

ECF No. 40. Now, in the instant Motion to Compel, Petitioner seeks to have Respondents provide

portions of the state court record that he asserts he needs in order to be able to show where some of

the exhibits he attached to his Amended Petition are in the state court record. ECF No. 52 ¶ 6.

       Petitioner’s Motion to Compel is DENIED without prejudice to being refiled if the Motion to

Dismiss is denied. In response to the Motion to Dismiss, Petitioner may utilize any exhibits he

desires because the prohibition against considering items which are not contained in the state court

record which is found in 28 U.S.C.A. § 2254(d)(1), only applies to federal courts review of federal

claims adjudicated on the merits by a state courts. Because the Motion to Dismiss raises only the

issue of the timeliness of his Amended Habeas Petition, an issue not addressable by state courts, and

not subject to the prohibition of Section 2254(d)(1), Petitioner may rely on any exhibits he desires.

Therefore, he does not now show an immediate need for the requested items of the state court record

which he requests in the Motion to Compel.

       To the extent that Petitioner requests in the Motion to Compel that this Court consider

exhibits not contained in the state court record if it reviews the Amended Petition on the merits, the

request is DENIED. ECF No. 52 ¶ 7. Petitioner cites Vasquez v. Hillery, 474 U.S. 254 (1986) for

the proposition that federal habeas Courts may consider supplemental evidence not contained in the

state court record. We reject this claim. The United States Supreme Court in Pinholster made very

clear that federal habeas Courts may not do so when it declared the following:

       The State does not contest that the alleged claim was adjudicated on the merits by the
       California Supreme Court, but it asserts that some of the evidence adduced in the
       federal evidentiary hearing fundamentally changed Pinholster's claim so as to render
       it effectively unadjudicated. See Brief for Petitioner 28–31; Reply Brief for Petitioner

                                                  2
        4–5; Tr. of Oral Arg. 18. Pinholster disagrees and argues that the evidence adduced
        in the evidentiary hearing simply supports his alleged claim. Brief for Respondent
        33–37.

        We need not resolve this dispute because, even accepting Pinholster's position, he is
        not entitled to federal habeas relief. Pinholster has failed to show that the California
        Supreme Court unreasonably applied clearly established federal law on the record
        before that court, infra, at 1403 – 1406, 1408 – 1410, which brings our analysis to an
        end. Even if the evidence adduced in the District Court additionally supports his
        claim, as Pinholster contends, we are precluded from considering it. See n.
        20, infra.

Cullen v. Pinholster, 563 U.S. 170, 187 n.11 (2011) (emphasis added). See also id. at 203 n. 20

(“Because Pinholster has failed to demonstrate that the adjudication of his claim based on the

state-court record resulted in a decision ‘contrary to’ or ‘involv[ing] an unreasonable

application’ of federal law, a writ of habeas corpus ‘shall not be granted’ and our analysis is at an

end. 28 U.S.C. § 2254(d). We are barred from considering the evidence Pinholster submitted in

the District Court that he contends additionally supports his claim.”).

        Lastly, the Court rejects Petitioner’s suggestion that Pinholster had no impact on discovery

standards in habeas review. ECF No. 52 ¶ 8. While there may be a split of decisions, we find the

majority rule more persuasive. Kemp v. Ryan, 638 F.3d 1245, 1258 n.8 (9th Cir. 2011) (reasoning

post-Pinholster that if AEDPA barred a petitioner from having an evidentiary hearing, the petitioner

necessarily could not show “good cause” for discovery under Rule 6); Broom v. Bobby, 1:10 CV

2058, 2018 WL 1621083, at *5 (N.D. Ohio Apr. 4, 2018) (“This Court agrees with the majority

position that Pinholster applies to factual development through discovery in federal habeas

proceedings, and precludes petitioners from conducting discovery on claims that were adjudicated on

the merits in state courts as district courts are limited in their review under § 2254(d)(1) to the record

that was before those courts.”).



                                                    3
       Accordingly, the following order is entered:



       AND NOW, this 25th       day of March, 2020 Petitioner’s Motion to Compel is DENIED

without prejudice to the extent that Petitioner seeks to have Respondents produce more of the state

court record. To the extent that the Motion to Compel seeks any other relief, the Motion is DENIED

with prejudice.



                                             BY THE COURT:

                                             /s/ Maureen P. Kelly
                                             MAUREEN P. KELLY
                                             UNITED STATES MAGISTRATE JUDGE



cc:    Jared Alan Moore
       HR-2763
       SCI Greene
       175 Progress Drive
       Waynesburg, PA 15370

       All Counsel of Record via CM-ECF




                                                4
